J-A04044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF GENEVIEVE THOMPSON / AN                      IN THE SUPERIOR COURT OF
INCAPACITATED PERSON                                         PENNSYLVANIA




APPEAL OF: NANCY THOMPSON

                                                            No. 755 EDA 2016


                   Appeal from the Decree January 19, 2016
             in the Court of Common Pleas of Philadelphia County
           Orphans’ Court at No.: 1858IC of 2006 Control No. 15532

BEFORE: SHOGAN, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                  FILED MARCH 29, 2017

        Appellant, Nancy Thompson, appeals pro se from the decree denying

her    exceptions    to   the   court’s    decision   continuing   guardianship   and

appointing Debra G. Speyer, Esquire (Speyer), as guardian of the estate of

Appellant’s mother, Genevieve Thompson (Thompson). We affirm.

        We take the following facts from our independent review of the record.

On December 8, 2006, the Philadelphia Corporation for the Aging filed a

petition for adjudication of incapacity and appointment of a plenary guardian

of the person and estate of Thompson. On February 5, 2007, the trial court

adjudicated Thompson a totally incapacitated person, and appointed Howard

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A04044-17


Soloman, Esquire, as plenary guardian of her estate. Soloman and Appellant

were appointed plenary co-guardians of Thompson’s person.                      Speyer

subsequently replaced Soloman as guardian of the estate and co-guardian of

the person.

       On August 18, 2015, Appellant filed a petition for adjudication of

capacity, alleging that Thompson was no longer totally incapacitated. The

court held a hearing on October 14, 2015. On January 19, 2016, the court

entered a decree denying Appellant’s petition, and appointing her as

guardian of Thompson’s person and Speyer as guardian of the estate.

Thereafter, the trial court denied Appellant’s exceptions, and Appellant

timely appealed.

       On March 28, 2016, the trial court ordered Appellant to file a

statement of errors complained of on appeal within twenty-one days, and

cautioned her that any issue not raised in the statement would be deemed

waived.       See Pa.R.A.P. 1925(b)(4)(vii); (see also Order, 3/28/16).

Appellant failed to file a Rule 1925(b) statement. 1 Therefore, Appellant has

waived her issues on appeal.

       In   Commonwealth          v.   Lord,     719   A.2d   306   (Pa.   1998),   the

Pennsylvania Supreme Court held that, “from this date forward, in order to
____________________________________________


1
  The court filed an opinion on May 4, 2016, in which it explained that
Appellant’s failure to file a Rule 1925(b) statement rendered it unable to
address any potential appellate issues. See Pa.R.A.P. 1925(a); (see also
Opinion, 5/04/16).



                                           -2-
J-A04044-17


preserve their claims for appellate review, Appellants must comply whenever

the trial court orders them to file a Statement of Matters Complained of on

Appeal pursuant to Rule 1925. Any issues not raised in a 1925(b) statement

will be deemed waived.”             Lord, supra at 309; see also Pa.R.A.P.

1925(b)(4)(vii). More recently, this Court stated that “failure to comply with

the minimal requirements of Pa.R.A.P. 1925(b) will result in automatic

waiver of the issues raised.” Greater Erie Indus. Dev. Corp. v. Presque

Isle Downs, Inc., 88 A.3d 222, 224 (Pa. Super. 2014) (citations omitted).

Indeed, “our Supreme Court does not countenance anything less than

stringent application of waiver pursuant to Rule 1925(b)[.]” Id.

       In this case, Appellant failed to file a statement of errors complained of

on appeal pursuant to the trial court’s order.          (See Order, 3/28/16).

Therefore, Appellant has waived her issues, and this Court is precluded from

reviewing their merits.       See Greater Erie Indus. Dev. Corp., supra at

224. Thus, we affirm the decree of the trial court.2

       Decree affirmed.



____________________________________________


2
   We are cognizant that Appellant is proceeding pro se. It is well-settled,
however, that, “[a]lthough this Court is willing to construe liberally materials
filed by a pro se litigant, pro se status generally confers no special benefit
upon an appellant. Accordingly, a pro se litigant must comply with the
procedural rules set forth in the Pennsylvania Rules of the Court.”
Commonwealth v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015)
(citation omitted).



                                           -3-
J-A04044-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2017




                          -4-